DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 are objected to because of the following informalities: i
it is suggested Claim 2 be amended to recite the porous of polyurethane polishing pad of claim 1 is prepared with a solid phase foaming agent or amended to recite the porous of polyurethane polishing pad of claim 1 is prepared from a reaction mixture comprising a solid phase foaming agent.
it is suggested Claim 4 be amended to recite the porous of polyurethane polishing pad of claim 1 is further prepared with a reaction rate controlling agent or amended to recite the porous of polyurethane polishing pad of claim 1 is prepared from a reaction mixture comprising a reaction rate controlling agent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 1 sets forth a porous polyurethane polishing pad which “comprises” a urethane-based prepolymer and a curing agent.  However, the urethane-based prepolymer and curing agent presumably react with to form the polyurethane of the porous polyurethane polishing pad.  The polishing pad would not then comprise these components but rather a reaction product thereof.  For the purposes of further examination, Claim 1 will then be interpreted as setting forth a porous polyurethane polishing pad which is prepared from a reaction mixture comprising a urethane-based prepolymer and a curing agent.
Claim 6 sets forth the first pores are formed from a first solid phase foaming agent and the second pores are formed from a second solid phase foaming agent.  It is unclear how the recited first and second solid phase foaming Claim 2.  For the purposes of further examination, Claim 2 will be interpreted as setting forth the polishing pad comprises one or more solid phase foaming agents and Claim 6 will be interpreted as setting forth said one or more solid phase foaming agents comprise a first solid phase foaming agent and a second solid phase foaming agent.
It is unclear to what the phrases “second-first pores” and “second-second pores” refer to in Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0065014 to Jensen et al.
Regarding Claim 1.  Jensen et al. teaches a porous polyurethane polishing pad which comprises the reaction product of a urethane-based prepolymer and a curing agent (Paragraphs 0039 – 00040; 0046; and 0054).  The polishing pad has a thickness of 20 to 150 mils (0.5 to 3.8 mm) (Paragraph 0050); a specific gravity of 0.6 to 1.5 g/cm3 (Paragraph 0047); a Shore D hardness of 60 to 90 (Paragraph 0048); an elongation of 100 to 200% (Paragraph 0049); and a porosity of up to 35 volume percent (Paragraph 0046).
Jensen et al. is silent with respect to the tensile strength and breakdown voltage of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polishing pad with tensile strength and breakdown voltage values in the instantly claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the 
Regarding Claim 9.  Jensen et al. teaches the porous polyurethane polishing pad of Claim 1 wherein the urethane-based prepolymer is prepared by reacting an isocyanate compound and a polyol (Paragraphs 0039 – 00042 and 0074).  The curative agent may be a diamine compound (Paragraph 0044).

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0061097 to Seo et al.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
Regarding Claims 1 - 9.  Seo et al. teaches a porous polyurethane pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Paragraphs 0017, 0019, and 0068).  In Example 1, the polishing pad has a thickness of 2 mm, an average pore size of 30 micrometers, a specific gravity of 0.801 g/cm3, a hardness at 23°C of 60 Shore D, a tensile strength of 20.0 N/mm2, an elongation of 155%, and a ratio of pore area of 45.6% (Paragraph 0083 and Table 1).  The reaction mixture comprises a solid phase foaming agent which is provided in an amount of 2 parts by weight per 100 parts by weight of the urethane-based prepolymer and which has an average particle size of 20 micrometers.  A reaction rate controlling agent (PUGL-550D) is further provided in the reaction mixture (Paragraph 0080).  The polishing pad has first and second pores of different pore sizes, with the pores set being formed form the solid phase foaming agent and the second pores being formed from an inert gas (Paragraphs 0080 and 0103). 
Seo et al. is silent regarding the breakdown voltage and the diameter of “second-first” and “second-second” pores of the polishing pad.  Consequently, the Office In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 10 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0061097 to Seo et al.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding Claims 10 - 13.  Seo et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent into a mold (Paragraphs 0017, 0064, and 0068 - 0069).  The solid phase foaming agent is provided in an amount of 2 parts by weight per 100 parts by weight of the urethane-based prepolymer in Example 1.  PUGL-550D also provided as a reaction rate controlling agent in the reaction mixture (Paragraph 0080 (see Paragraph 0080). An 
In Example 1, the polishing pad has a thickness of 2 mm, an average pore size of 30 micrometers, a specific gravity of 0.801 g/cm3, a hardness at 23°C of 60 Shore D, a tensile strength of 20.0 N/mm2, an elongation of 155%, and a ratio of pore area of 45.6% (Paragraph 0083 and Table 1).
Seo et al. is silent regarding the breakdown voltage of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a breakdown voltage in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,513,007 to Ahn et al.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 1 - 9.  Ahn et al. teaches a porous polyurethane pad which comprises the reaction product of a urethane-based prepolymer – which is formed by 
The polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 26 - 28).  The reaction mixture comprises a solid phase foaming agent provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer and which has an average particle size of 10 to 50 micrometers (Column 3, Line 66 – Column 4, Line 6).  A reaction rate controlling agent, for example triethylene diamine, is further provided in the reaction mixture (Column 4, Line 57 – Column 5, Line 16).  The polishing pad has first and second pores of different pore sizes, with the first pores being formed from the solid phase foaming agent and the second pores being formed from an inert gas (Column 3, Line 66 – Column 4, Line 50). 
Ahn et al. is silent regarding the breakdown voltage and the diameter of “second-first” and “second-second” pores of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ahn et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polishing pad having the In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 10 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,513,007 to Ahn et al.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the 
Regarding Claims 10 - 13.  Ahn et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Column 6, Lines 8 – 10; Column 7, Lines 1 - 6).  The solid phase foaming agent is provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer in Example 1.  A reaction rate controlling agent, for example triethylene diamine, may also be further provided to the reaction mixture (Column 3, Line 66 – Column 4, Line 6; Column 4, Line 57 – Column 5, Line 16). An inert gas may be fed in a volume of 15 to 30 volume% based on the volume of the mixture (Column 4, Lines 37 - 52).  The mixture is then fed into a mold and cured (Column 7, Lines 1 - 12).  The obtained polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an 
Seo et al. is silent regarding the breakdown voltage of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a breakdown voltage in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,518,383 to Ahn et al.

It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 1 - 9.  Ahn et al. teaches a porous polyurethane pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Column 1, Lines 65 - 67; Column 3, Lines 23 – 25; and Column 6, Lines 16 - 28).  
3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 25 - 27).  The reaction mixture comprises a solid phase foaming agent provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer and which has an average particle size of 10 to 50 micrometers (Column 3, Line 65 – Column 4, Line 6).  A reaction rate controlling agent, for example triethylene diamine, is further provided in the reaction mixture (Column 4, Line 57 – Column 5, Line 15).  The polishing pad has first and second pores of different pore sizes, with the first pores being formed form the solid phase foaming agent and the second pores being formed from an inert gas (Column 3, Line 65 – Column 4, Line 50). 
Ahn et al. is silent regarding the breakdown voltage and the diameter of “second-first” and “second-second” pores of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ahn et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polishing pad having the instantly claimed breakdown voltage and pore size distribution, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 10 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,518,383 to Ahn et al.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
Regarding Claims 10 - 13.  Ahn et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Column 6, Lines 8 – 10; Column 7, Lines 1 - 6).  The solid phase foaming agent is provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer in Example 1.  A reaction rate controlling agent, for example triethylene diamine, may also be further provided to the reaction mixture (Column 3, Line 65 – Column 4, Line 6; Column 4, Line 57 – Column 5, Line 15). An inert gas may be fed in a volume of 15 to 30 volume% based on the volume of the mixture (Column 4, Lines 37 - 52).  The mixture is then fed into a mold and cured (Column 7, Lines 1 - 12).  The obtained polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 26 - 28).  
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0065014 to Jensen et al., as applied to Claim 1 above.
Regarding Claim 2.  Jensen et al. teaches the porous polyurethane polishing pad of Claim 1.  In Example 1, a solid phase foaming agent (EXPANCEL® 551DE40d42 microspheres) is provided in an amount of 0.3 weight percent relative to the prepolymer (Paragraph 0074).  However, in the disclosure, Jensen et al. teaches adjusting the porosity of the polishing layer using microelements such as expandable microspheres (Paragraph 0046).  The experimental modification of this prior art in order to ascertain optimum operating conditions then fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of expandable microspheres to achieve a desired level of porosity in the polishing pad.  Specifically, a greater amount of expandable microspheres would provide increased porosity which is correlated with increased polishing removal rates.   A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Regarding Claim 3.  Jensen et al. teaches the porous polyurethane polishing pad of Claim 1 wherein the solid phase foaming agent has an average particle diameter of most preferably 10 to 50 micrometers (Paragraph 0046).
Jensen et al. is silent regarding the breakdown voltage of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Jensen et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polishing pad with a breakdown voltage value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 4 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0065014 to Jensen et al., as applied to Claim 1 above, and further in view of WO .
Regarding Claims 4 – 6 and 8.  Jensen et al. teaches the porous polyurethane polishing pad of Claim 1.  Jensen et al. teaches suitable microelements include entrapped gas bubbles, hollow core polymeric materials, and mixtures thereof.  Given that these void forming agents are different in composition, it is reasonably expected that the voids formed therefrom will have a different sizes.  
Jensen et al. does not expressly teach the reaction mixture for forming the polishing pad further comprises a reaction rate controlling agent.  However, Itoyama et al. teaches the concept of providing a catalysts, such as triethylene diamine or dibutyltin dilaurate, in the reaction mixture for forming a polishing pad (Paragraphs 0050 and 0052).  Jensen et al. and Itoyama et al. are analogous art as they are from the same field of endeavor, namely porous polyurethane polishing pads.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a catalyst, such as triethylene diamine or dibutyltin dilaurate, in the reaction mixture of Jensen et al.  The motivation would have been that the use of a catalyst would provide the chemical reaction which forms the polyurethane with a faster rate, thereby increasing the efficiency of the manufacturing process.
Regarding Claim 7.  Jensen et al. teaches the porous polyurethane polishing pad of Claim 1 but is silent regarding the diameter of “second-first” and “second-second” In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0065014 to Jensen et al. in view of US 2006/0226567 to James et al.
Regarding Claim 10.  Jensen et al. teaches a process for preparing a porous polyurethane polishing pad which comprises providing a urethane-based prepolymer,  a curing agent, and a solid phase foaming agent (EXPANCEL® microspheres) into a 3 (Paragraph 0047); a Shore D hardness of 60 to 90 (Paragraph 0048); an elongation of 100 to 200% (Paragraph 0049); and a porosity of up to 35 volume percent (Paragraph 0046).
In Example 1, a solid phase foaming agent (EXPANCEL® 551DE40d42 microspheres) is provided in an amount of 0.3 weight percent relative to the prepolymer (Paragraph 0074).  However, in the disclosure, Jensen et al. teaches adjusting the porosity of the polishing layer using microelements such as expandable microspheres (Paragraph 0046).  The experimental modification of this prior art in order to ascertain optimum operating conditions then fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of expandable microspheres to achieve a desired level of porosity in the polishing pad.  Specifically, a greater amount of expandable microspheres would provide increased porosity which is correlated with increased polishing removal rates.   A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Jensen et al. does not expressly teach how the reaction mixture is delivered to the mold.  However, James et al. teaches the concept of injecting a reaction mixture for forming a polishing pad into a mold (Paragraph 0062).  Jensen et al. and James et al. are analogous art as they are from the same field of endeavor, namely porous polishing pads.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the reaction mixture of Jensen et al. to the mold by injecting.  The motivation would have been that James et al. teaches injecting to be a suitable means of delivering a porous polishing pad reaction mixture to a mold (Paragraph 0062).
Jensen et al. is silent with respect to the tensile strength and breakdown voltage of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Jensen et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polishing pad with tensile strength and breakdown voltage values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0065014 to Jensen et al. in view of US 2006/0226567 to James et al., as applied to Claim 10 above, and further in view of WO 2015/151784 to Itoyama et al.  For the purposes of examination, citations for Itoyama et al. are taken from an English-language equivalent of the document, US 2017/0014970.
Regarding Claims 12 and 13.  Jensen et al. teaches the process of preparing a porous polyurethane polishing pad of Claim 10 but does not expressly teach the reaction mixture for forming the polishing pad further comprises a reaction rate controlling agent.  However, Itoyama et al. teaches the concept of providing a catalyst, such as triethylene diamine or dibutyltin dilaurate, in the reaction mixture for forming a polishing pad (Paragraphs 0050 and 0052).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a catalyst, such as triethylene diamine or dibutyltin dilaurate, in the reaction .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,518,383. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Patent No. 10,518,383 differ in that they do not expressly set forth the breakdown voltage, total area of pores, and breakdown voltage of the polishing pad.  However, the claims set forth a process In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,513,007. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Patent No. 10,513,007 differ in that they do not expressly set forth the breakdown voltage, total area of pores, and breakdown voltage of the polishing pad.  However, the claims set forth a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0094144 to Ahn et al. and US 2019/0321937 to Heo et al. also disclose polishing pads having many of the same properties as instantly claimed.
US 2018/0345448 to Chiou et al., US 2016/0176013 to Qian et al., US 2010/00355529 to Kulp et al., and US 2009/0137120 to Huang et al. disclose polishing pads prepared with the same commercially available solid phase foaming agent as that used in the inventive examples (EXPANCEL® 551 DE 40 d42).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MELISSA A RIOJA/Primary Examiner, Art Unit 1768